United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3495
                                 ___________

Billy Edward Welch,                    *
                                       *
                   Appellant,          *
                                       *
       v.                              *
                                       *
Donny Ford, Sheriff, Dallas County,    *
Arkansas; Raymond Naylor, Chief        * Appeal from the United States
Deputy, Dallas County Sheriff's        * District Court for the Eastern
Department; Gary Stell, Deputy         * District of Arkansas.
Sheriff, Dallas County, Arkansas;      *
C. W. Franks, Grant County Sheriff's   *      [UNPUBLISHED]
Department, Grant County, Arkansas; *
Dallas County Sheriff's Department;    *
David Butler, Attorney, Magnolia,      *
Arkansas; 13th Judicial Drug Task      *
Force,                                 *
                                       *
                   Appellees.          *
                                  ___________

                           Submitted: July 7, 2000

                               Filed: July 21, 2000
                                ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
      Billy Edward Welch appeals the district court's dismissal of Welch's 42 U.S.C.
§ 1983 complaint as time-barred. Having reviewed the record and the parties' briefs,
we conclude the district court correctly applied the statute of limitations.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-